DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11112964 in view of Kim et al. (U.S. 2017/0092329 hereinafter Kim) . Although the claims at issue are not identical, they are not patentably distinct from each other. See the analysis below.
Patent 11112964
Instant Application
1. An electronic device, comprising: a display; a touch-sensitive surface; one or more media capture components; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a first touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the first touch input: in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the first touch input on the touch- sensitive surface; in accordance with a determination that the touch input meets a second movement criteria and includes movement in a second direction that is different from a first direction, starting to capture a sequence of media items of the first type of media where the number of media items captured is determined based on a duration of the touch input on the touch sensitive surface;  in accordance with a determination that the first touch input meets the movement criteria and includes movement in the first direction, wherein movement of the first touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the first touch input from the touch- sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the first touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element; and while continuing to capture the second type of media: detecting, via the touch-sensitive surface, a second touch input at a location on the touch-sensitive surface that corresponds to the third user interface element; and in response to detecting the second touch input, capturing the first type of media.  
1. An electronic device, comprising: a display; a touch-sensitive surface; one or more media capture components; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the touch input: in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface; in accordance with a determination that the touch input meets the movement criteria and includes movement in a first direction, wherein movement of the touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element.  

Claim 4, 25, 42: The electronic device of claim 1, wherein the movement criteria is a first movement criteria, the one or more programs further including instructions for, in response to detecting the touch input: in accordance with a determination that the touch input meets a second movement criteria and includes movement in a second direction that is different from the first direction, starting to capture a sequence of media items of the first type of media where a number of media items captured is determined based on the duration of the touch input on the touch sensitive surface.  

Claim 11, 30, 47: The electronic device of claim 9, wherein the touch input is a first touch input, the one or more programs further including instructions for: while continuing to capture the second type of media: detecting, via the touch-sensitive surface, a second touch input at a location on the touch-sensitive surface that corresponds to the third user interface element; and in response to detecting the second touch input, capturing the first type of media.  
2. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with the determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected: ceasing to capture the second type of media in response to detecting liftoff of the touch input.  
2, 23, 40. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with the determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected: ceasing to capture the second type of media in response to detecting liftoff of the touch input.  
3. The electronic device of claim 1, wherein the first type of media has a duration that is independent of the duration of the touch input on the touch-sensitive surface.  
3, 24, 41. The electronic device of claim 1, wherein the first type of media has a duration that is independent of the duration of the touch input on the touch-sensitive surface.  
4. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with a determination that the touch input meets the second movement criteria and includes movement in the second direction that is different from the first direction: ceasing to capture the sequence of media items of the first type of media in response to detecting liftoff of the touch input.  
5, 26, 43. The electronic device of claim 4, the one or more programs further including instructions for: in accordance with a determination that the touch input meets the second movement criteria and includes movement in the second direction that is different from the first direction: ceasing to capture the sequence of media items of the first type of media in response to detecting liftoff of the touch input.  
5. The electronic device of claim 1, the one or more programs further including instructions for, while continuing to capture the sequence of media items of the first type of media: displaying, on the display, the number of media items of the first type of media that have been captured since starting to capture the sequence of media items, wherein the number of media items are displayed at a location of the first user interface element on the display.  
6, 27, 44. The electronic device of claim 4, the one or more programs further including instructions for, while continuing to capture the sequence of media items of the first type of media: displaying, on the display, the number of media items of the first type of media that have been captured since starting to capture the sequence of media items, wherein the number of media items are displayed at a location of the first user interface element on the display.  
6. The electronic device of claim 6, wherein displaying, on the display, the number of media items of the first type of media that have been captured since starting to capture the sequence of media items includes: displaying, on the display, the number of media items of the first type of media that have been captured at an initial location on the display; and in accordance with a determination that the touch input includes movement to a location on the touch-sensitive surface that corresponds to the initial location on the display: displaying, on the display, the number of media items, of the first type of media, at the location of the first user interface element on the display; and ceasing to display the number of media items, of the first type of media, at the initial location on the display.  
7, 28, 45. The electronic device of claim 6, wherein displaying, on the display, the number of media items of the first type of media that have been captured since starting to capture the sequence of media items includes: displaying, on the display, the number of media items of the first type of media that have been captured at an initial location on the display; and in accordance with a determination that the touch input includes movement to a location on the touch-sensitive surface that corresponds to the initial location on the display: displaying, on the display, the number of media items, of the first type of media, at the location of the first user interface element on the display; and ceasing to display the number of media items, of the first type of media, at the initial location on the display.  
7. The electronic device of claim 1, wherein the second user interface element changes to the third user interface element in response to an interaction between the touch input and a location on the touch-sensitive surface corresponding to the second user interface element.  
10, 29, 46. The electronic device of claim 9, wherein the second user interface element changes to the third user interface element in response to an interaction between the touch input and a location on the touch-sensitive surface corresponding to the second user interface element.  
8. The electronic device of claim 1, the one or more programs further including instructions for: while detecting the touch input on the touch-sensitive surface, displaying, on the display, a directional indicator in the first direction from a location of the first user interface element on the display.  
12, 31, 48. The electronic device of claim 1, the one or more programs further including instructions for: while detecting the touch input on the touch-sensitive surface, displaying, on the display, a directional indicator in the first direction from a location of the first user interface element on the display.  
9. The electronic device of claim 12, wherein the directional indicator is displayed in accordance with a determination that the touch input includes movement in the first direction.  
13, 32, 49. The electronic device of claim 12, wherein the directional indicator is displayed in accordance with a determination that the touch input includes movement in the first direction.  
10. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the first user interface element to a fourth user interface element.  
14, 33, 50. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the first user interface element to a fourth user interface element.  
11. The electronic device of claim 14, wherein the touch input is a first touch input, the one or more programs further including instructions for: while continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, detecting, via the touch-sensitive surface, a third touch input at a location on the touch-sensitive surface that corresponds to the fourth user interface element; and in response to detecting the third touch input, ceasing to capture the second type of media.  
15, 34, 51. The electronic device of claim 14, wherein the touch input is a first touch input, the one or more programs further including instructions for: while continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, detecting, via the touch-sensitive surface, a third touch input at a location on the touch-sensitive surface that corresponds to the fourth user interface element; and in response to detecting the third touch input, ceasing to capture the second type of media.  
12. The electronic device of claim 1, wherein the first type of media is one or more of: a still image and a video.  
16, 35, 52. The electronic device of claim 1, wherein the first type of media is one or more of: a still image and a video.  
13. The electronic device of claim 16, wherein capturing the first type of media, by the one or more media capture components, occurs: in response to detecting the touch input on the touch-sensitive surface or in response to liftoff of the touch input from the touch-sensitive surface.  
17, 36, 53. The electronic device of claim 16, wherein capturing the first type of media, by the one or more media capture components, occurs: in response to detecting the touch input on the touch-sensitive surface or in response to liftoff of the touch input from the touch-sensitive surface.  
14. The electronic device of claim 1, wherein the second type of media is a video.  
18, 37, 54. The electronic device of claim 1, wherein the second type of media is a video.  
15. The electronic device of claim 18, wherein capturing, by the one or more media capture components, the second type of media comprises beginning to record the video in response to the touch input being detected on the touch-sensitive surface for more than the threshold amount of time.  
19, 38, 55. The electronic device of claim 18, wherein capturing, by the one or more media capture components, the second type of media comprises beginning to record the video in response to the touch input being detected on the touch-sensitive surface for more than the threshold amount of time.  
16. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected: capturing the first type of media; and discarding the captured first type of media.  
20, 39, 56. The electronic device of claim 1, the one or more programs further including instructions for: in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected: capturing the first type of media; and discarding the captured first type of media.  
17. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, a touch-sensitive surface, and one or more media capture components, the one or more programs including instructions for: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a first touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the first touch input: in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the first touch input on the touch- sensitive surface; in accordance with a determination that the touch input meets a second movement criteria and includes movement in a second direction that is different from a first direction, starting to capture a sequence of media items of the first type of media where the number of media items captured is determined based on a duration of the touch input on the touch sensitive surface; in accordance with a determination that the first touch input meets the movement criteria and includes movement in the first direction, wherein movement of the first touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the first touch input from the touch-sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the first touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element; and while continuing to capture the second type of media: detecting, via the touch-sensitive surface, a second touch input at a location on the touch-sensitive surface that corresponds to the third user interface element; and in response to detecting the second touch input, capturing the first type of media.  
21. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, a touch-sensitive surface, and one or more media capture components, the one or more programs including instructions for: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the touch input: in accordance with a determination that the touch input is lifted from the touch- sensitive surface before the touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the touch input is lifted from the touch- sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface; in accordance with a determination that the touch input meets the movement criteria and includes movement in a first direction, wherein movement of the touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element.  
18. (Currently Amended) A computer-implemented method, comprising: at a device with a display, a touch-sensitive surface, and one or more media capture components: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a first touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the first touch input: in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the first touch input on the touch- sensitive surface; in accordance with a determination that the touch input meets a second movement criteria and includes movement in a second direction that is different from a first direction, starting to capture a sequence of media items of the first type of media where the number of media items captured is determined based on a duration of the touch input on the touch sensitive surface;  in accordance with a determination that the first touch input meets the movement criteria and includes movement in the first direction, wherein movement of the first touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the first touch input from the touch- sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the first touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element; and while continuing to capture the second type of media: detecting, via the touch-sensitive surface, a second touch input at a location on the touch-sensitive surface that corresponds to the third user interface element; and in response to detecting the second touch input, capturing the first type of media.  
22. (Original) A computer-implemented method, comprising: at an electronic device with a display, a touch-sensitive surface, and one or more media capture components: displaying, on the display, a first user interface element; detecting, via the touch-sensitive surface, a touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element; and in response to detecting the touch input: in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media; in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface; in accordance with a determination that the touch input meets the movement criteria and includes movement in a first direction, wherein movement of the touch input from the first user interface element to a displayed second user interface element meets the movement criteria: starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface; and in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element.


Patent 11112964 does not disclose:
in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected, capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface;
Kim teaches:
in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected (Kim (¶0203, ¶0204, ¶0205), long touch or short touch is disclosed. There is no movement of touch inputs), capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface (Kim (¶0203, ¶0204, ¶0205), video duration depends on the touch input duration. If a short touch input is detected, 3s video is captured. If a long touch input is detected, 10s video is captured).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate input gesture taught by patent 11112964 with touch input gesture in Kim because both references are related to gesture on a touch screen to capture image/video, with a reasonable expectation of success. The motivation would be to “support and increase the functionality of mobile terminals” (Kim (¶0009)).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (U.S. 20150350535 hereinafter Voss) in view of Ozzie et al. (U.S. 20130091298 hereinafter Ozzie) in further view of Kim et al. (U.S. 2017/0092329 hereinafter Kim).
As Claim 1, Voss teaches an electronic device, comprising: 
a display (Voss (¶0025 line 7, fig. 1 item 180), touch screen); 
a touch-sensitive surface (Voss (¶0025 line 7, fig. 1 item 180), touch screen); 
one or more media capture components (Voss (¶0025 line 7, fig. 1 item 140), camera); 
one or more processors (Voss (¶0025 line 1, fig. 1 item 150), main processor); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Voss (¶0029 line 1-2, fig. 1 item 160), memory or storage device) for: 
displaying, on the display, a first user interface element (Voss (¶0040 line 8-13, fig. 4 item 420), software button 420 is presented for receiving user input.); 
detecting, via the touch-sensitive surface, a first touch input that begins at a location on the touch-sensitive surface that corresponds to the first user interface element (Voss (¶0040 line 8-13, fig. 4 item 420), software button 420 is presented for receiving user input.); and 
in response to detecting the first touch input: 
in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media (Voss (¶0041 line 3-12, ¶0042 line 5-9, fig. 5 item 510, 520, 540, 560), system records contact time according to touch input. If contact time is below a threshold, still image is saved. Voss (¶0043 line 1-6, fig. 6A, 6B), user drags virtual button in one direction to locking in capturing a video. However, user can single press button in order to capture a picture. Single tap is construed as not meeting the movement criteria); 
in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets the movement criteria and after the threshold amount of time has elapsed since the first touch input was detected, capturing a second type of media that has a duration that is based on the duration of the first touch input on the touch-sensitive surface (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data. Voss (¶0043 line 1-6, fig. 6A, 6B), user drags virtual button in one direction to locking in capturing a video. However, user can hold the button in order to capture video. Holding the button is construed as not meeting the movement criteria); and 
in accordance with a determination that the touch input meets the movement criteria and includes movement in a first direction (Voss (¶0043 line 3-6, fig. 6A, 6B), user drags virtual button in one direction.)
starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface (Voss (¶0043 line 3-6, fig. 6A, 6B), user drags virtual button in one direction in order to allow video to be recorded without having to hold the button.).  
Voss may not explicitly disclose:
wherein movement of the first touch input from the first user interface element to a displayed second user interface element meets the movement criteria:
in accordance with continuing capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element; and
Ozzie teaches:
wherein movement of the first touch input from the first user interface element to a displayed second user interface element meets the movement criteria (Ozzie (¶0065 line 6-13, fig. 3), user swipe audio icon to a lock icon in order to lock in the operation.), 
in accordance with continuing capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the second user interface element to a third user interface element different from the second user interface element (Ozzie (¶0065 line 6-13, fig. 3), audio icon is locked on the padlock icon 160. Third UI element has a different position than the second UI element); and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture button of Voss instead be capture button setup taught by Ozzie because both references are related to user interface for capturing image/video, with a reasonable expectation of success. The motivation for replacing the user interface of Voss with the user interface of Ozzie would be to provide an effective medium for communication and expression (Ozzie (¶0003)).
	Voss in view of Ozzie may not explicitly disclose while Kim teaches:
in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected (Kim (¶0203, ¶0204, ¶0205), long touch or short touch is disclosed. There is no movement of touch inputs), capturing a second type of media that has a duration that is based on the duration of the touch input on the touch-sensitive surface starting to capture the second type of media and continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface (Kim (¶0203, ¶0204, ¶0205), video duration depends on the touch input duration. If a short touch input is detected, 3s video is captured. If a long touch input is detected, 10s video is captured).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate input gesture taught by Voss in view of Ozzie with touch input gesture in Kim because both references are related to gesture on a touch screen to capture image/video, with a reasonable expectation of success. The motivation would be to “support and increase the functionality of mobile terminals” (Kim (¶0009)).

	As Claim 2, besides Claim 1, Voss in view of Ozzie in further view of Kim teaches the one or more programs further including instructions for:  93 110243471Attorney Docket No.: P36863USX1/77770000505401 
in accordance with the determination that the touch input is lifted from the touch- sensitive surface before the touch input meets the movement criteria (Voss (¶0043 line 3-6, fig. 6A, 6B), user drags virtual button in one direction in order to allow video to be recorded without having to hold the button.) and after the threshold amount of time has elapsed since the touch input was detected (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data.): 
ceasing to capture the second type of media in response to detecting liftoff of the touch input (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data.).

	As Claim 3, besides Claim 1, Voss in view of Ozzie in further view of Kim teaches wherein the first type of media has a duration that is independent of the duration of the touch point on the touch-sensitive surface (Voss (¶0041 line 3-12, ¶0042 line 5-9, fig. 5 item 510, 520, 540, 560), system records contact time according to touch input. If contact time is below a threshold, still image is saved. Still image is one frame independent of the duration of contact.).  

	As Claim 4, besides Claim 1, Voss in view of Ozzie in further view of Kim teaches wherein the movement criteria is a first movement criteria, the one or more programs further including instructions for, in response to detecting the touch input: in accordance with a determination that the touch input meets a second movement criteria and includes movement in a second direction that is different from the first direction (Voss (¶0043 line  6-8, fig. 6A, 6B), release lock is initiation by a second direction opposite to the first (sliding down). ), starting to capture a sequence of media items of the first type of media where a number of media items captured is determined based on the duration of the touch input on the touch sensitive surface (Yoss (¶0050 time 16-23), user capture first type media based on the duration of the touch input at 14, and 18 second.).  

	As Claim 5, besides Claim 1, Voss in view of Ozzie in further view of Kim teaches the one or more programs further including instructions for: 
in accordance with a determination that the touch input meets the second movement criteria and includes movement in the second direction that is different from the first direction: 
ceasing to capture the sequence of media items of the first type of media in response to detecting liftoff of the touch input (Voss (¶0043 line 6-8, fig. 6A, 6B), release lock is initiation by a second direction opposite to the first (sliding down). System stops the video capture. Video includes plurality of first type of media.).  

As claim 10, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches wherein the second user interface element changes to the third user interface element in response to an interaction between the touch input and a location on the touch-sensitive surface corresponding to the second user interface element (Ozzie (¶0065 line 6-13, fig. 3), audio icon is locked on the padlock icon 160.).

	As Claim 12, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches the one or more programs further including instructions for: 
while detecting the touch input on the touch-sensitive surface, displaying, on the display, a directional indicator in the first direction from a location of the first user interface element on the display (Ozzie (¶0065 line 6-13, fig. 3), user swipe audio icon to a lock icon in order to lock in the operation. Direction of the padlock indicates the first direction.).  

	As Claim 13, besides Claim 12, Voss in view of Ozzie in further view of Burian teaches wherein the directional indicator is displayed in accordance with a determination that the touch input includes movement in the first direction (Ozzie (¶0065 line 6-13, fig. 3), user swipe audio icon to a lock icon in order to lock in the operation. Direction of the padlock indicates the first direction.).  

	As Claim 14, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches the one or more programs further including instructions for: 
in accordance with continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, changing the first user interface element to a fourth user interface element (Ozzie (¶0065 line 6-13, fig. 3), audio icon is dragged and locked on the padlock icon 160.).  

As Claim 15, besides Claim 14, Voss in view of Ozzie in further view of Burian teaches wherein the touch input is a first touch input, the one or more programs further including instructions for: 
while continuing to capture the second type of media after detecting liftoff of the touch input from the touch-sensitive surface, detecting, via the touch-sensitive surface, a third touch input at a location on the touch-sensitive surface that corresponds to the fourth user interface element (Voss (¶0043 line 6-8, fig. 6A, 6B), release lock is initiation by a second direction opposite to the first (sliding down). System stops the video capture. Video includes plurality of first type of media.); and 
in response to detecting the third touch input, ceasing to capture the second type of media (Voss (¶0043 line 6-8, fig. 6A, 6B), release lock is initiation by a second direction opposite to the first (sliding down). System stops the video capture. Video includes plurality of first type of media.).  

As Claim 16, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches wherein the first type of media is one or more of: 
a still image (Voss (¶0041 line 3-12, ¶0042 line 5-9, fig. 5 item 510, 520, 540, 560), system records contact time according to touch input. If contact time is below a threshold, still image is saved.) and a video (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data.).  

As Claim 17, besides Claim 16, Voss in view of Ozzie in further view of Burian teaches wherein capturing the first type of media, by the one or more media capture components, occurs: 
in response to detecting the touch input on the touch- sensitive surface or in response to liftoff of the touch input from the touch-sensitive surface (Voss (¶0041 line 3-12, ¶0042 line 5-9, fig. 5 item 510, 520, 540, 560), system records contact time according to touch input. If contact time is below a threshold, still image is saved.).  

As Claim 18, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches wherein the second type of media is a video (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data.).  

As Claim 19, besides Claim 18, Voss in view of Ozzie in further view of Burian teaches wherein capturing, by the one or more media capture components, the second type of media comprises beginning to record the video in response to the touch input being detected on the touch-sensitive surface for more than the threshold amount of time (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data.).

As Claim 20, besides Claim 1, Voss in view of Ozzie in further view of Burian teaches the one or more programs further including instructions for: in accordance with a determination that the touch input is lifted from the touch-sensitive surface before the touch input meets the movement criteria and after the threshold amount of time has elapsed since the touch input was detected: 
capturing the first type of media (Voss (¶0042 last 2 line), first type media (image) is captured.); and 
discarding the captured first type of media (Voss (¶0042 last 2 line), first type media (image) is discarded after being captured.).  

As Claim 21, Voss teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display (Voss (0008 lien 3-4), memory for storing instructions), a touch-sensitive surface (Voss (¶0025 line 7, fig. 1 item 180), touch screen), and one or more media capture components (Voss (¶0025 line 7, fig. 1 item 140), camera), the one or more programs including instructions for: 
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 22, Voss teaches a computer-implemented method, comprising: 
The rest of the limitations are rejected for the same reason as Claim 1.

Claims 23-26, 29 and 31-39 are rejected for the same reasons as Claims 2-5, 10 and 12-20 respectively.
Claims 40-43, 46 and 48-56 are rejected for the same reasons as Claims 2-5, 10 and 12-20 respectively.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss and Ozzie in view of Kim in further view of Kim et al. (U.S. 20170041549 hereinafter Kim2) .
As Claim 6, besides Claim 1, Voss in view of Ozzie in further view of Kim teaches the one or more programs further including instructions for, while continuing to capture the sequence of media items of the first type of media: 
displaying, on the display, a number of media items of the first type of media that have been captured since starting to capture the sequence of media items, wherein the number of media items are displayed (Voss (¶0050 line 27-33, fig 9 item 910), raw media item is displayed as a slide show video and sequence of captures images.)
Voss in view of Ozzie in further view of Kim may not explicitly disclose at a location in the user interface while Kim2 teaches at a location of the first user interface element on the display (Kim2 (¶0131, fig. 3A item 300), a list of images are displayed in the user interface based on user interaction with item 300). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Voss in view of Ozzi in further view of Kim instead be image list taught by Kim2 because all references are related to user interface for capturing image/video, with a reasonable expectation of success. The motivation for replacing the user interface of Voss with the user interface of Kim would be to greatly increasing the convenience in providing important information to the users (Kim2 (¶0010)).

	As Claim 7, besides Claim 6, Voss and Ozzie and Burian in view of Kim in further view of Kim2 teaches wherein displaying, on the display, the number of media items of the first type of media that have been captured since starting to capture the sequence of media items includes: 
displaying, on the display, the number of media items of the first type of media that have been captured at an initial location on the display (Kim2 (¶0131, fig. 3A item 300), a list of images are displayed in the user interface based on user interaction with item 300 ); and 
in accordance with a determination that the touch input includes movement to a location on the touch-sensitive surface that corresponds to the initial location on the display: 
displaying, on the display, the number of media items, of the first type of media, at the location of the first user interface element on the display (Kim2 (¶0168, fig. 5C item 520), 500d includes preview images received from the camera.); and 
ceasing to display the number of media items, of the first type of media, at the initial location on the display (Kim2 (¶0168, fig. 5C), after image is selected for review. The number of media items is removed.).  

Claims 27-28 and 44-45 are rejected for the same reasons as Claim 6 and 7 respectively.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss and  Ozzie in view of Kim in further view of Lee (U.S. 20170011773 hereinafter Lee) .
As Claim 11, besides Claim 9, Voss in view of Ozzie in further view of Kim teaches wherein the touch input is a first touch input, the one or more programs further including instructions for:
while continuing to capture the second type of media (Voss (¶0043 line 3-6, fig. 6A, 6B}, user drags virtual button in one direction in order to allow video to be recorded without having to hold the button):
Voss in view of Lee may not explicitly disclose second touch for capturing image while recording a video while Lee teaches:
detecting, via the touch-sensitive surface, a second touch input at a location on the touch-sensitive surface that corresponds to the third user interface element (Lee (¶0032 line 1-10, fig. litem 12), images are taken by inputting to video image trigger 12.) and
in response to detecting the second touch input, capturing the first type of media (Lee (¶0032 line 1-10, fig. l item 12), images are taken by inputting to video image trigger 12.).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined capture button of Voss in view of Ozzi in further view of Kim with Lee’s capture icon because all references are related to the user interface for capturing video/image, with a reasonable expectation of success. The motivation would be to assist user to easily moving to a desired playback point in time (Lee ((0068)).

Claims 30 and 47 are rejected for the same reasons as Claim 11.
Response to Arguments
Claim Rejections – 35 U.S.C. §103:
	As Claims 1-5, 8-10 and 12-22, Applicants argue that Voss does not disclose two criteria (last paragraph of page 18 in the remarks).

    PNG
    media_image1.png
    143
    645
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Voss teaches two criteria:
in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets movement criteria and before a threshold amount of time has elapsed since the touch input was detected, capturing a first type of media (Voss (¶0041 line 3-12, ¶0042 line 5-9, fig. 5 item 510, 520, 540, 560), system records contact time according to touch input. If contact time is below a threshold, still image is saved. Voss (¶0043 line 1-6, fig. 6A, 6B), user drags virtual button in one direction to locking in capturing a video. However, user can single press button in order to capture a picture. Single tap is construed as not meeting the movement criteria); 
in accordance with a determination that the first touch input is lifted from the touch-sensitive surface before the first touch input meets the movement criteria and after the threshold amount of time has elapsed since the first touch input was detected, capturing a second type of media that has a duration that is based on the duration of the first touch input on the touch-sensitive surface (Voss (¶0041 line 3-12, ¶0042 line 11-15, fig. 5 item 510, 520, 540, 550), system records contact time according to touch input. If contact time is above a threshold, a video is saved based on recorded video data. Voss (¶0043 line 1-6, fig. 6A, 6B), user drags virtual button in one direction to locking in capturing a video. However, user can hold the button in order to capture video. Holding the button is construed as not meeting the movement criteria); and 
	
	As Claims 1-5, 8-10 and 12-22, Applicants argue that Voss, Ozzie and Kim does not disclose “changing the second user interface element to a third user interface element different from the second user interface element” (last paragraph of page 19 in the remarks).

    PNG
    media_image2.png
    194
    662
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive. Ozzie (¶0065 line 6-13) teaches that audio icon is locked in the padlock icon 160. Third UI element has a different position than the second UI element. Further clarifying the differences of the UI elements might advance the prosecution.

	As Claim 14, Applicants argue that Ozzie does not disclose changing capture button to the fourth distinct user interface element (fourth paragraph of page 21 in the remarks).

    PNG
    media_image3.png
    169
    654
    media_image3.png
    Greyscale

	Applicants’ arguments are not persuasive because icon’s position is considered as a change to a different interface element. Therefore, user drags the first icon is construed as transforming the icon to the fourth icon. Further clarifying the differences of the UI elements might advance the prosecution.

	As Claim 11, Applicants argue that Lee does not teaches after a user perform a lift-off (third paragraph of page 22 in the remarks). 

    PNG
    media_image4.png
    520
    664
    media_image4.png
    Greyscale

	Applicant’s arguments are not persuasive. Lee teaches “during capturing the video” while Voss teaches “continuing capturing the video after the lift-off”. The combination of Voss and Lee teaches the limitation as claimed. Lee is not required to teach the “lift-off” limitation because Voss already disclose that limitation.
	Other dependent/independent Claims are not allowable for the same reasons above.
	Examiner appreciates applicants’ table of corresponding Claims so that the Claims could be addressed accurately.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143